UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-6564


UNITED STATES OF AMERICA,

                  Petitioner - Appellee,

             v.

ROBERT C. EIGNER,

                  Respondent - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:06-hc-02221-BR)


Submitted:    April 15, 2009                  Decided:   May 19, 2009


Before TRAXLER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jennifer Haynes Rose, LAW OFFICE OF JENNIFER HAYNES ROSE,
Raleigh, North Carolina, for Appellant.     George E.B. Holding,
United States Attorney, Anne M. Hayes, Assistant United States
Attorney, David T. Huband, Special Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert C. Eigner appeals the district court’s April 7,

2008, finding, following a hearing, that he continues to meet

the   criteria    for   commitment      to      the    custody     of   the    Attorney

General pursuant to 18 U.S.C. § 4246 (2006).                      Specifically, the

district court determined that Eigner continues to suffer from a

mental disease or defect as a result of which his release would

create a substantial risk of bodily injury to another person or

serious damage to property of another.

            The evidence before the district court included the

unanimous documented opinions of three mental health experts,

the findings of the FMC Butner Risk Assessment Panel, and the

testimony of Dr. Tabrizi, a court-appointed independent medical

examiner, that Eigner suffers from Schizophrenia, and that, as a

result    of   his    mental      disease       or    defect,     his   unconditional

release   would      create   a   substantial         risk   of   bodily      injury    to

another person or damage to property of another.                              The bases

relied upon by the expert opinions included Eigner’s extensive

history of mental illness, his lack of insight into his illness

and his need for treatment, and his substantial criminal record.

We find no clear error in the district court’s finding.                                See

United States v. Cox, 964 F.2d 1431, 1433 (4th Cir. 1992).                             Nor

do we find any merit to Eigner’s challenges to the contents of



                                            2
the    reports    upon    which        the     district    court       based     its

determination, or to the effectiveness of his attorney.

           Accordingly,     we    affirm       the    district    court’s      order

continuing commitment under 18 U.S.C. § 4246.                   We dispense with

oral   argument   because      the     facts    and    legal    contentions     are

adequately   presented    in     the    materials      before    the   court     and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                         3